DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 2. 	Claims 1-10 and 15-22 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A method for making a scent, smell, odor, aroma, or taste, and delivering the scent, smell, odor, aroma, or taste to a subject, comprising the steps of: 

accessing a desired Aromagraph from cloud based information for the scent, smell, odor, aroma, or taste using a wireless communication system;

wherein the desired Aromagraph is associated with a subject response and is obtained from a repertoire of Olfactory Receptor biosensors, wherein each Olfactory Receptor biosensor comprises a mammalian Olfactory Receptor, a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ, and a reporter, wherein each Olfactory Receptor biosensor is in a separate recombinant cell that generates a measurable signal when the Olfactory Receptor biosensor is bound by an odorant;

comparing the desired Aromagraph to a plurality of Aromagraphs for a plurality of odorants; 

identifying the odorants that mimic parts of the desired Aromagraph, 

combining the odorants that mimic parts of the desired Aromagraph into a composition whereby the composition has a composite Aromagraph that mimics the desired Aromagraph; 

using a materials handling system to make the composition; 

transferring the composition to a system for volatilizing the composition; 

volatilizing the composition; and delivering the volatilized composition to the subject.


 Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a method for making a scent, smell, odor, aroma or taste and delivering the scent, smell, odor, aroma or taste to a subject, comprising the steps of accessing an Aromagraph obtained for a repertoire of Olfactory Receptor biosensors, comparing the Aromagraph to an Aromagraph for a plurality of odorants, identifying the odorants that mimic the Aromagraph, combining these odorants, using a materials handling system, transferring the composition, and volatilizing the composition. 
Regarding claims 1-10 and 15-22, the limitation of accessing an Aromagraph, comparing the Aromagraph, identifying the odorants that mimic the Aromagraph, using a materials handling system and volatilizing the composition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mind. Furthermore, the steps described in the process are routine and conventional. As such, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The adding limitations of “combining”, “volatilizing” and “delivering” are insufficient to overcome the rejection presented because it is nothing more than a concept of applying the abstract idea in a field of use and amounting to nothing more than post solution activity. The claims are not patent eligible. 


Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (WO 00/70343) in view of Trowell et al (PG Pub 2012/0077210 A1) and Sobel et al. (US PG Pub 2017/0364605 A1).
	Regarding claim 1, Schneider et al. teach a method for odor detection and odor transmission, wherein a technology called ScentScanTM utilizes technology to detect odor wherein olfactory receptors are linked to signal transduction/amplification cascades as the basis of odor detection (page 14 lines 13-15) thereby reading on “obtaining a desired Aromagraph for a desired scent, smell, odor, aroma, or taste” as required by the instant claim. Aromagraph is defined in paragraph 22 of the instant specification as a digital representation of the response to an odorant by an olfactory receptor.  As such, the cascades of Schneider et al. are digital representations of the response of an odorant by an olfactory receptor and thereby read on the Aromagraph as required by the instant claim and further read on “associated with a subject response” as required by the instant claim. Schneider et al. further teach the method comprises quantitative determination of the relative amounts of individual odorant molecules that bind to separate olfactory proteins providing a method to map odors in coordinates and to combine specific odorant molecules to mimic any coordinate in the ScentSpace to construct a "scentprint" system able to reproduce any odor (page 35 line 26 – page 36 line 4), thereby reading on “comparing the desired Aromagraph to a plurality of Aromagraphs for a plurality of odorants”, “identifying the odorants that mimic parts of the desired Aromagraph” and “combining the odorants that mimic parts of the desired Aromagraph into a composition whereby the composition has a composite Aromagraph that mimics the desired Aromagraph” as required by the instant claim.  Schneider et al. further teach several modes such as liquid aerosolization to deliver odorant molecules from the ScentEmitTM products (page 36 line 11) thereby reading on “using a materials handling system to make the composition”, “transferring the composition to a system for volatilizing the composition”, “volatilizing” and “delivering the composition” and “using a wireless communication system” as required by the instant claim.
	Schneider et al. are silent regarding the desired Aromagraph is obtained from a repertoire of Olfactory Receptor biosensors, wherein each Olfactory Receptor biosensor comprises a mammalian Olfactory Receptor, a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ, and a reporter, wherein each Olfactory Receptor biosensor is in a separate recombinant cell that generates a measurable signal when the Olfactory Receptor biosensor is bound by an odorant.
Trowell et al teaches a method for detecting an odorant (a method for making an aromagraph of a product (i.e. an odorant); abstract; paragraph [0280]), comprising the steps of: providing a biosensor (paragraph [0289]) wherein each biosensor comprises an Olfactory Receptor (an odorant receptor; paragraphs [0146], [0289]), a G protein subunit Gα, a G protein subunit Gβ, and a G protein subunit Gy (a G protein comprising an alpha, beta, and gamma subunits; paragraphs [0245], [0289]), and a reporter (a BRET reporter; paragraphs [0155], [0289]), wherein the olfactory receptor is a mammalian [0008], [0054], wherein binding of an odorant to the Olfactory Receptor sends a signal through the G protein subunits resulting in a signal from the reporter (the G protein coupled receptor binds the odorant and sends a signal through the G protein which modulates bioluminescent resonance energy transfer (BRET) between the bioluminescent protein and the acceptor molecule (resulting in a signal from the reporter); paragraphs [0012], [0289]), wherein the biosensor has a different Olfactory Receptor (wherein the G protein coupled receptor comprises subunits that are different), adding the odorant to the biosensors (paragraph [0156]), and detecting an increase for a reporter whereby binding of the odorant to the Olfactory Receptor is detected (wherein a modulation of BRET indicates that the compound binds the G protein coupled receptor). Trowell et al. offers the motivation of using an olfactory receptor biosensor comprising G proteins due to its ability to  detect an analyte that combines a biological component with a physicochemical detector component [0289] wherein G proteins are useful for second messenger cascades for intracellular signaling [0244]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use Olfactory Receptor biosensors, wherein each Olfactory Receptor biosensor comprises an Olfactory Receptor, a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ, and a reporter, wherein each Olfactory Receptor biosensor is in a separate recombinant cell that generates a measurable signal when the Olfactory Receptor biosensor is bound by an odorant as disclosed by Trowell et al. in the method of Schneider et al., thereby arriving at the claimed invention.
Schneider et al. in view of Trowell et al. are further silent regarding the accessing a desired Aromagraph from cloud based information.
Sobel et al. teach a method of determining olfactory perception signature of a subject comprising providing the subject with a plurality of physical odorant samples for sniffing, for each sniffed odorant sample, presenting to the subject, by a user interface, a set of odorant descriptors and a respective set of rating controls, and receiving ratings entered by the subject using the rating controls, and calculating by a computer, relations between pairs of sets of descriptiveness levels corresponding to pairs of odorant samples, to provide a vector of relations, said vector representing the olfactory perception signature of the subject (claim 1), wherein the operations described can be implemented by a data processing system such a cloud-computing facility [0049]. Sobel et al. offer the motivation of using a cloud-computing facility due to its ability to be accessed from a remote location [0049]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use cloud based information as taught by Sobel et al. to access the Aromagraph of Schneider et al. in view of Trowell et al., thereby arriving at the claimed invention.  
	Regarding claims 2 – 5, Schneider et al. teach the liquid aerosol (page 36 line 10) reads on vapor and aerosol. 
	Regarding claims 6, 7, 21 and 22, Schneider et al. teach the desired stimulus produces a response (page 1 lines 1 - 25) in a subject or subjects. Schneider et al. teach the response is a behavioral response (page 26 line 6). 
	Regarding claims 8 – 10, Schneider et al. teach sniffer dogs (page 1 line 15) and a human panel used to detect texture, concentration of chemicals in food (page 2 line 20) wherein the dogs share a characteristic (they are all sniffer dogs), and the dogs and the humans read on a demographic characteristic and a geographic location because the human panel and sniffer dogs referenced are interpreted as being in one geographic location. 
	 Regarding claims 15 – 19, Schneider et al. teach the system for volatilizing comprises an ink jet printer, a nebulizer (claim 36) and an aerosol (page 36 line 10) wherein the ink jet printer utilized a hot plate (Example 24) thereby reading on the heating receptacle as required by the instant claim.  
	Regarding claim 20, Schneider et al. teach the ScentScanTM utilizes technology to detect odor wherein olfactory receptors are linked to signal transduction/amplification cascades as the basis of odor detection (page 14 lines 13-15), wherein the “olfactory receptors” taught by Schneider et al. are plural, and as such, read on the plurality of olfactory receptors as required by the instant claim.

9.	Claims 1, 6 – 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenson, et al. (WO 01/27158 A2) in view of Trowell et al (PG Pub 2012/0077210 A1).
	Regarding claim 1, Bellenson et al. teach a method of determining an olfactory response to a scent (page 5 line 20) by capturing, analyzing and recording scents using the individual receptors (page 7 line 26) thereby reading on the obtaining an aromagraph for a desired smell from cloud based information using a wireless communication system wherein the Aromagraph is associated with a subject response as required by the instant claim, wherein the method further comprises analysis of the scent (page 5 line 21) thereby reading on the comparing the desired aromagraph to a plurality of aromagraphs for a plurality of odorants, and recreating the scent (page 5 line 21) thereby reading on finding the odorants that mimic parts of the desired aromagraph, combining the odorants that mimic parts of the desired aromagraph into a composition whereby the composition has a composite aromagraph that mimics the desired aromagraph as required by the instant claim. Bellenson et al. further teach an emitter module is used to emit the scent (page 7 line 32) thereby reading on the using a materials handling system to make the composition, transferring the composition to a system for volatilizing the composition and volatilizing the composition as required by the instant claim. 
Bellenson et al. are silent regarding the desired Aromagraph is obtained from a repertoire of Olfactory Receptor biosensors, wherein each Olfactory Receptor biosensor comprises an Olfactory Receptor, a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ, and a reporter, wherein each Olfactory Receptor biosensor is in a separate recombinant cell that generates a measurable signal when the Olfactory Receptor biosensor is bound by an odorant.
Trowell et al teaches a method for detecting an odorant (a method for making an aromagraph of a product (i.e. an odorant); abstract; paragraph [0280]), comprising the steps of: providing a biosensor (paragraph [0289]) wherein each biosensor comprises an Olfactory Receptor (an odorant receptor; paragraphs [0146], [0289]), a G protein subunit Gα, a G protein subunit Gβ, and a G protein subunit Gy (a G protein comprising an alpha, beta, and gamma subunits; paragraphs [0245], [0289]), and a reporter (a BRET reporter; paragraphs [0155], [0289]), wherein the olfactory receptor is a mammalian [0008], [0054], wherein binding of an odorant to the Olfactory Receptor sends a signal through the G protein subunits resulting in a signal from the reporter (the G protein coupled receptor binds the odorant and sends a signal through the G protein which modulates bioluminescent resonance energy transfer (BRET) between the bioluminescent protein and the acceptor molecule (resulting in a signal from the reporter); paragraphs [0012], [0289]), wherein the biosensor has a different Olfactory Receptor (wherein the G protein coupled receptor comprises subunits that are different), adding the odorant to the biosensors (paragraph [0156]), and detecting an increase for a reporter whereby binding of the odorant to the Olfactory Receptor is detected (wherein a modulation of BRET indicates that the compound binds the G protein coupled receptor). Trowell et al. offers the motivation of using an olfactory receptor biosensor comprising G proteins due to its ability to  detect an analyte that combines a biological component with a physicochemical detector component [0289] wherein G proteins are useful for second messenger cascades for intracellular signaling [0244]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use Olfactory Receptor biosensors, wherein each Olfactory Receptor biosensor comprises an Olfactory Receptor, a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ, and a reporter, wherein each Olfactory Receptor biosensor is in a separate recombinant cell that generates a measurable signal when the Olfactory Receptor biosensor is bound by an odorant as disclosed by Trowell et al. in the method of Bellenson et al., thereby arriving at the claimed invention.
	Regarding claims 6-7 and 20-22, Bellenson et al. teach scents can be both analyzed and recreated for enhancing human experiences or eliciting particular responses wherein eliciting particular responses reads on producing a desired response in a plurality of subject(s) and the behavioral, cognitive and emotional responses as required by the instant claims (page 5 line 21). 
	Regarding claims 8-10, Bellenson et al. teach a scent can be analyzed by human subjects, wherein a panel of 100 people is disclosed (page 33 line 4), wherein it is interpreted that the human subjects involved in the panel are in the same geographic location thereby reading on a shared demographic characteristic and geographic location as required by the instant claims.
	Regarding claim 20, Bellenson et al. teach the method of determining the binding pattern of a composition with olfactory receptors (page 8 line 15).
		
10.	Claims 2 – 5 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenson, et al. (WO 01/27158 A2) in view of Trowell et al (PG Pub 2012/0077210 A1) as set forth above for claims 1, 6 – 14 and 20 and further in view of Schneider et al. (WO 00/70343).
	Regarding claims 2-5, Bellenson et al. in view of Trowell et al. teach the method of claim 1 as set forth above and incorporated herein by reference.
	Bellenson et al. in view of Trowell et al. are silent regarding the system for volatilizing making a vapor or an aerosol. Regarding claims 15 – 19, Bellenson et al. in view of Trowell et al. are further silent regarding the systems as required by the instant claims.
	Schneider et al. teach a method for odor detection and odor transmission, wherein a technology called ScentScanTM utilizes technology to detect odor wherein olfactory receptors are linked to signal transduction/amplification cascades as the basis of odor detection (page 14 lines 13-15), wherein the method comprises quantitative determination of the relative amounts of individual odorant molecules that bind to separate olfactory proteins providing a method to map odors in coordinates and to combine specific odorant molecules to mimic any coordinate in the ScentSpace to construct a "scentprint" system able to reproduce any odor (page 35 line 26 – page 36 line 4), and wherein several modes such as liquid aerosolization are used to deliver odorant molecules from the ScentEmitTM products (page 36 line 11). Regarding claims 15 – 19, Schneider et al. teach the system for volatilizing comprises an ink jet printer, a nebulizer (claim 36) and an aerosol (page 36 line 10) wherein the ink jet printer utilized a hot plate (Example 24) thereby reading on the heating receptacle as required by the instant claim.  Schneider et al. offer the motivation of using liquid aerosolization and the methods of an ink jet printer, a nebulizer and an aerosol due to their ability to control the appropriate proportion of specific odorant molecules to be delivered and the order of emission of the odors from each cartridge (line 15). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the liquid aerosolization in the systems as disclosed by Schneider et al. in the method of Bellenson et al. in view of Trowell et al., thereby arriving at the claimed invention. 

Response to Arguments
11.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Regarding the rejections over Schneider in view of Trowell and Sobel and Bellenson in view of Trowell, Applicant states claim 1 has been amended to recite that the desired Aromagraph is associated with a subject response. In response, attention is drawn to the rejection as set forth above, wherein Schneider et al. teach the ScentScanTM which utilizes technology to detect odor wherein olfactory receptors are linked to signal transduction/amplification cascades as the basis of odor detection and as such, the cascades are considered associated with a subject response. It is for these reasons that Applicant’s arguments are not found to be persuasive. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2005/051984 A2 discloses a method of detecting an odorant in a sample comprising contacting a sample with a plurality of macroglial cells producing a plurality of different olfactory GPCRs, wherein each of said olfactory GPCRs is coupled to a G protein; and assessing activation of said olfactory
GPCRs for the presence of said odorant, wherein of a pre-determined set of olfactory GPCRs indicates the presence of said odorant in said sample; wherein said GPCR activation is assessed using a light-emitting reporter of GPCR activation, wherein the G protein consists a G protein subunit Gα, a G protein subunit Gβ, a G protein subunit Gϒ. WO 2005/051984 A2 further discloses making a fingerprint of an odorant thereby reading on an "Aromagraph" as required by the present invention. The fingerprint is used to identify odorant mimetics (p. 24).

 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARRIE L REUTHER/Primary Examiner, Art Unit 1763